Case 1:20-cv-01368-RGA Document 1-1 Filed 10/09/20 Page 1 of 2 PagelD #: 6

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

In re: Chapter 11
INTEGRAMED HOLDING CORP., ef al. Case No. 20-11169 (LSS)
Jointly Administered
Debtors.

Re: Docket Item: 300, 334

 

ORDER DENYING, IN PART, TRUSTEE’S MOTION TO EXTEND TIME TO
ASSUME OR REJECT EXECUTORY CONTRACTS

WHEREAS, on August 11, 2020, Trustee filed his Motion for Entry of Order: (1) Further
Extending Time to Assume Executory Contracts and Unexpired Leases Pursuant to 11 U.S.C. §
365(d)(1); GI) Extending Time to Assume Unexpired Leases of Nonresidential Real Property
Pursuant to 11 U.S.C. § 365(d)(4); and (ID Approving Procedures Regarding Rejection of
Executory Contracts and Unexpired Leases [Docket No. 300] (“Extension Motion”); and

WHEREAS, the so-called Medical Practices filed that Certain Medical Practices’
Opposition to Trustee’s Motion to Extend the Deadline to Assume or Reject Contracts [Docket
No. 309] (“Medical Practices Objection”); and

WHEREAS, the Idaho Center for Reproductive Medicine LLC filed Idaho Center for
Reproductive Medicine’s Joinder in Certain Medical Practices’ Opposition to Trustee’s Motion
to Extend the Deadline to Assume or Reject Contracts [Docket No. 310] (“Idaho Joinder’’) and

WHEREAS, Walid Saleh, M.D. and IntegraMed Medical ‘lexas, PLLC filed their
Joinder of Walid Saleh, M.D. and IntegraMed Medical Texas, PLLC to Certain Medical
Practices’ Objection to the Trustee’s Motion to Extend the Deadline to Assume or Reject

Executory Contracts [Docket No. 319] (“Texas Joinder”); and

 
Case 1:20-cv-01368-RGA Document 1-1 Filed 10/09/20 Page 2 of 2 PagelD #: 7

WHEREAS, on September 2, 2020, a hearing was held on the Extension Motion; and

WHEREAS by Order entered September 8, 2020, the Court granted, in part, the relief
requested in the Extension Motion [Docket No. 334]' but further Ordered that:

With Respect to the Trustee’s request to extend the time to assume or reject: the MSAs as

identified and defined in the Medical Practices Objection; the Idaho Management

Agreement as identified and defined in the Idaho Joinder; and the MSA as identified and

defined in the Texas Joinder (together, the “Continued MSAs”), the hearing on the

[Extension] Motion shall be continued to September 30, 2020 at 10:00 a.m., at which
time the Court will consider the relief requested in the [Extension] Motion with respect to

the Continued MSAs.
and

WHEREAS, the Court held the continued hearing on the Extension Motion on
September 30, 2020 and considered the Medical Practices Objection and the Idaho Joinder;?

NOW THEREFORE, for the reasons set forth in the bench ruling of September 30,
2020, IT 1S HEREBY ORDERED THAT the Extension Motion is DENIED with respect to
the MSAs as identified and defined in the Medical Practices Objection and the Idaho

Management Agreement as identified and defined in the Idaho Joinder.

  

Dated: October 1, 2020

 

 

“Laurie Selber Silverstein
United States Bankruptcy Judge

 

' Order Granting in part Trustee’s Motion for Entry of Order: (1) Further Extending Time to Assume
Executory Contracts and Unexpired Leases Pursuant to 11 U.S.C. § 365(d)(4); (I) Extending Time to
Assume Unexpired Leases of Nonresidential Real Property Pursuant to 11 U.S.C. § 365(d)(4); and (IID)
Approving Procedures Regarding Rejection of Executory Contracts and Unexpired Leases; and
Continuing In Part Hearing Thereon.

? The Texas Joinder was not pressed given the entry of that certain Order (A) Approving the Sale of
Certain of the Estates’ Assets, (B} Authorizing the Assumption and Assignment of Executory Contracts
and Unexpired Leases, and (C) Granting Certain Related Relief [Docket No. 387].

2

 
